January 3, 1930. The opinion of the Court was delivered by
This is an action for damages on account of certain slanderous words alleged to have been spoken by the defendant of and concerning the plaintiff, Inez Buffkin. The defendant demurred to the complaint, on the ground that it did not state facts sufficient, in several particulars named, to constitute a cause of action, and, from an adverse holding by his Honor, Judge Shipp, he appeals and brings error.
This Court is satisfied, from a careful reading of the complaint, that a cause of action is stated. The words alleged to have been uttered and published by the defendant concerning the plaintiff impute to her a want of chastity; and such words are deemed actionable, without proof of special damage. Freeman v. Price, 2 Bailey, 115. Also it is sufficiently shown from the allegations of the complaint that the plaintiff is a female, and that Seymour Little, the other party alleged to have been named by the defendant, is a male person.
The order appealed from is affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and CARTER, concur.